DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 5/5/21 have been received and entered in the application. 
Claims 1-9, 11-16, and 18-29 are currently pending. 
Claims 1-8 are withdrawn as directed to a non-elected invention effectively without traverse in the response dated 6/11/19.
Claims 11-16, and 18-20 are withdrawn as directed to a non-elected species without traverse in the response dated 6/11/19.
Claims 24-29 are withdrawn as directed to a non-elected species without traverse in response to the telephone restriction dated 2/21/20. 
Claims 9, and 21-23 are elected and examined on the merits. 
Claim 9 is currently amended. 

Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement
Claims 9, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The specification does not reasonably provide enablement for effector memory cells (TEM) which are CCR7+. The specification contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill: 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as currently drafted encompass a composition containing CCR7+ CD4+ TEM and a reduced population of CCR7+ CD8+ TEM cells. 
(B) The invention is in the field of modulated mononuclear cells.
(C)-(E) With respect to the state of the prior art, and predictability of the art, the prior art defines TEM cells as having negative expression of CCR7. See for example, Sallusto et al., Two subsets of memory T lymphocytes with distinct homing potentials and effector functions. Nature, Vol. 401 (1999) pages 708-712. Additionally, applicant’s own specification seems to adopt this definition in places (See for example paragraphs [0342], “analysis of TEM (CD45RA+ CCR7-) cells”). Additionally, applicant’s specification explains that CCR7 is “a critical marker for the characterization of different T-cell subpopulations” (para [00344]).   
(F)-(G) The applicants have not provided any working examples for how a TEM cell population with positive expression of CCR7 may be produced. The working examples instead are directed to methods of up-regulating expression CCR7 on TEM cells. Upregulation and positive expression are different, and upregulation may, but does not necessarily, equate to positive expression. 
See for example Lee et al., Comparison of surface markers between human and rabbit mesenchymal stem cells. PLoS One, Vol. 9, No. 11 (2014) pages 1-10 (hereinafter Lee)., and Nguyen et al., “Approach to flow cytometry: General considerations.” in: Flow cytometry in Hematopathology: A nd Ed. (Human Press, Totowa, New Jersey, 2007), pp. 1-12. Z39.48-1984 (hereinafter Nguyen). Lee explains that “the definition of whether a cell exhibits positive or negative reactivity for a given marker is not unified” (Discussion). Many studies do not specify how cells are being defined as positive or negative for a given marker, they indicate only a percent expression, or do not explain how data analysis has been performed (Lee: Discussion, Table 4; Nguyen: Introduction). Nguyen further explains that expressing data as a percent positive may be misleading, and that the 20% expression level used by many institutions is an arbitrary cutoff value (Section 1.1.1). Thus, upregulation of CCR7 in TEM cells as compared to controls may still indicate that the cells are negative for CCR7. 
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the state of the prior art and its defined characteristics of TEM cells, and the absence of guidance in the form of varied working examples in the specification.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
Wands factors and analysis to claims 9, and 21-23, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 9, 17, and 21-23 would not be enabled by the written disclosure.  Therefore, claims 9, 17, and 21-23 are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to make the claimed composition.
Claim Interpretation
In the interest of compact prosecution, the claims as presented are interpreted as being enabled for the purpose of subject matter eligibility, indefiniteness, and prior art rejections.  
In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure; Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. It does not appear that the claimed method steps produce a composition that contains marked structural changes than that produced by other methodologies. For example, it does not appear that the resultant composition would be structurally different from a composition produced by isolating, sorting (such as by FACS), and culturing a sub-population of TEM cells, wherein the sub-population contains a reduced population of CCR7+ CD4+ effector memory T cells (TEM)  and CCR7+ CD8+ TEM cells as compared to an unsorted population. Therefore, for examination purposes, claim 9 is interpreted as comprising a composition containing at least 1x108 mononuclear cells with a reduced subpopulation of CCR7+ CD4+ TEM and a reduced population of CCR7+ CD8+ TEM cells. Dependent claims 21-23 are interpreted in accordance with this reading. 
With respect to claims 9, 21 and 22, claim scope is not limited by language that does not limit the claim to a particular structure. That is, intended use of a composition is insufficient to distinguish the structure of the composition from the prior art. See MPEP §§ 2111.02 and 2111.04. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. For 8 mononuclear cells” indicates a therapeutically effective amount of mononuclear cells). Consequently, these limitations are not considered in analyzing the patentability of the composition.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Zhao (US Publication No. 2012/0277652, cited on IDS dated 3/12/18, hereinafter Zhao). 
Zhao discloses methods of co-culturing stem cells with mononuclear cells to modulate their function (Abstract). Zhao discloses isolating lymphocytes from a subject (para 86-87). In some embodiments, the lymphocytes are extracted from subjects with type 1 diabetes (para 13, 23). The lymphocytes are then co-cultured with stem cells, such as adherent umbilical cord blood-derived stem cells (UCSCs) for 2 to 4 days (para 24-25, 59, 68, 85, 106, 112, 119). In some embodiments the lymphocytes may be in direct contact with the UCSCs (para 10, 106). Zhao discloses that the co-culturing can decrease the percentage of CD8+ and CD4+ T cells in the mononuclear cell population (para 89). In some embodiments, Zhao discloses administering the modulated mononuclear cells to a subject in an amount of about 1x104 to 1x1013 cells (para 23). The cells may be delivered back to the subject from whom the cells are isolated to treat or ameliorate the symptoms of type 1 diabetes (para 23, 62, 64, 66, 94-95). 
Zhao does not explicitly disclose that the modulated mononuclear cells CCR7+ CD4+ TEM cells or  CCR7+ CD8+ TEM cells. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the modulated mononuclear cells of the prior art differ, and if so to what extent, from applicant’s modulated mononuclear cells. The prior art discloses modulated mononuclear cells which are similar to applicant’s modulated mononuclear cells for these reasons: Zhao discloses preparing a composition by isolating a mononuclear cell population from a subject with type 1 diabetes, + and CD8+ T cells, and including between 1x104 to 1x1013 modulated mononuclear cells in the composition, wherein the composition is effective to reduce symptoms of type 1 diabetes. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§ 2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the composition containing modulated mononuclear cells of Zhao is either identical or sufficiently similar to the claimed composition that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that the composition of the cited prior art does not possess a critical characteristic that is possessed by the claimed composition would advance prosecution and might permit allowance of claims to applicant’s composition. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Response to Arguments
Applicant's arguments dated 5/5/21 have been fully considered but are not persuasive in part and moot in part due to the new grounds of rejection. To the extent the arguments are pertinent to the current rejections, they are responded to below. 
Claims 9, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
Applicant argues that the specification discloses that the claimed product-by-process limitations teaches upregulation of CCR7 on TEM cells, and thus discloses TEM cells which are positive for CCR7 (Response p11-12). 
The prior art (e.g., Sallusto and Britschgi) defines TEM cells as negative for CCR7. This definition appears to also be present in applicant’s specification (e.g., “CCR7 is a critical marker for the characterization of different T-cell subpopulations, which expression can be modulated by multiple factors”, “TEM cells (CD45RO+CCR7-)”). This indicates that negative expression is a defining characteristic of TEM cells; if a T cell is positive for CCR7 it cannot be a TEM cell. 
It appears that applicants are adopting the position that upregulation of the marker in TEM cells which have been treated according to applicant’s methods is indicative of positive expression of CCR7. However, upregulation is different than positive expression of a cell marker. See for example Lee and Nguyen.  Lee explains that “the definition of whether a cell exhibits positive or negative reactivity for a given marker is not unified” (Discussion). Many studies do not specify how cells are being defined as positive or negative for a given marker, they indicate only a percent expression, or do not explain how data analysis has been performed (Lee: Discussion, Table 4; Nguyen: Introduction). Nguyen further explains that expressing data as a percent positive may be misleading, and that the 20% expression level used by many institutions is an arbitrary cutoff value (Section 1.1.1). Thus, upregulation of CCR7 in TEM cells as compared to untreated controls may still indicate that the cells are negative for CCR7 as per an art understood standard. Clear information regarding the percentage expression levels could clarify whether applicant is considering upregulation to amount to positive expression. Alternatively, EM cells despite lacking the defining characteristic of negative CCR7 expression. 
Claims 9, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Zhao.
Applicant argues that the examiner has failed to provide evidence that the cells in Zhao are the same as the claimed cell population (Response p26). 
In response, the examiner notes that the rejection under Zhao is made under a 102/103 rejection. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. Once a reference teaching a composition appearing to be substantially the same is made, and the examiner presents evidence or a reasoning to show inherency, the burden of production shifts to the applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed composition. See MPEP §§ 2112-2112.02. Here Zhao discloses, 1) acquiring a whole blood sample from a subject with type 1 diabetes, 2) isolating lymphocytes from the sample, 3) co-culturing the lymphocytes in direct contact with umbilical cord blood-derived stem cells for 2 to 4 days, and 5) preparing a composition containing about 1x104 to 1x1013 mononuclear cells. Zhao further discloses that the co-culturing can decrease the percentage of CD8+ and CD4+ T cells in the mononuclear cell population. Thus, the method steps to produce the cell population appear to be substantially the same as those presently claimed, and the resultant cell population appears to be substantially the same. As the cell population appears to be substantially the same, it follows that the same cell population would demonstrate the same cell expression markers. Applicant has not advanced any arguments demonstrating why the methods of Zhao would not necessarily produce a cell population with the same cell expression markers. Therefore, applicant has not met their burden of production. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., discontinuous process, varied patient ethnicities) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, as noted in the claim interpretation section above, applicants are claiming a composition, not a method of making. Product-by-process limitations would only considered in a patentability analysis to the extent that the method steps result in structural changes to the product.
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARA D JOHNSON/Primary Examiner, Art Unit 1632